      0:20-cv-00665-JFA-PJG         Date Filed 04/23/20     Entry Number 16       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

Byron Bernard Sadler,                                   C/A No. 0:20-cv-0665-JFA-PJG

                                   Petitioner,

vs.
                                                                     ORDER
    M. Travis Bragg,



                                  Respondent.


         Pro se petitioner Byron Bernard Sadler (“Petitioner”), a federal prisoner, brings this

application for writ of habeas corpus (“Petition”) pursuant to 28 U.S.C. § 2241. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the case

was referred to the Magistrate Judge for initial review.

         After reviewing the petition, the Magistrate Judge assigned to this action1 prepared

a thorough Report and Recommendation (“Report”) and opines that this petition should be

summarily dismissed without prejudice and without requiring the Respondent to file a

return. (ECF No. 7). The Report sets forth, in detail, the relevant facts and standards of law




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
    0:20-cv-00665-JFA-PJG         Date Filed 04/23/20     Entry Number 16        Page 2 of 3




on this matter, and this Court incorporates those facts and standards without a recitation.

Petitioner failed to file objections to the Report. Thus, this matter is ripe for review.

       Within his petition, Petitioner seeks to avail himself of the savings clause within 28

U.S.C. § 2255(e)2 based on the recent Supreme Court decision in United States v. Rehaif,

139 S. Ct. 2191 (2019). Within the Report, the Magistrate states that:

       Petitioner also relies on the Fourth Circuit’s recent decision in United States
       v. Lockhart, 947 F.3d 187, 192 (4th Cir. 2020); to argue that his conviction
       is a fundamental defect and should be vacated. However, Lockhart is
       inapposite to Petitioner’s case because Lockhart does not speak to the issue
       of whether Rehaif is a substantive change in the law that can be the basis of
       a claim that can meet the savings clause.

       Shortly after the Magistrate Judge issued this Report, the Fourth Circuit Court of

Appeals issued its ruling in United States v. Gary, 954 F.3d 194, 200 (4th Cir. 2020).

Therein, the Fourth Circuit stated that:

       We find that a standalone Rehaif error satisfies plain error review because
       such an error is structural, which per se affects a defendant’s substantial
       rights. We further find that the error seriously affected the fairness, integrity
       and public reputation of the judicial proceedings and therefore must exercise
       our discretion to correct the error.

       Id. Accordingly, it appears that the Fourth Circuit’s opinion in Gary may alter the

Magistrate Judge’s prior analysis. Accordingly, this matter is recommitted back to the

Magistrate Judge to determine what effect, if any, the Fourth Circuit’s ruling in Gary has

on Petitioner’s ability to avail himself to the savings clause in § 2255(e).



2
  A petitioner cannot challenge his federal conviction and sentence through § 2241 unless he can
show under the “savings clause” of § 2255(e) that a § 2255 motion is “inadequate or ineffective to
test the legality of his detention.” See 28 U.S.C. § 2255(e).
                                                2
   0:20-cv-00665-JFA-PJG        Date Filed 04/23/20    Entry Number 16      Page 3 of 3




       Additionally, this court would note that a petition for rehearing en banc is expected

in United States v. Gary, No. 18-4578, Doc. 55, (4th Cir. April 2, 2020). Accordingly, the

Magistrate Judge may wish to defer ruling on this issue until the Fourth Circuit has issued

its final mandate in Gary.

IT IS SO ORDERED.



April 23, 2020                                           Joseph F. Anderson, Jr.
Columbia, South Carolina                                 United States District Judge




                                             3
